DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/10/2021 and 03/25/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amari (US 2019/0315588).
Regarding Claim 1, Amari teaches a tension applying device (10 figs.1-3) configured to be attached to a sheet conveyance device that includes a feeding roller (6) configured to feed a continuous-form sheet (7) and a winding roller (9) configured to wind the continuous-form sheet fed from the feeding roller, the tension applying device being configured to apply tension to the continuous-form sheet (7) between the feeding roller (6) and the winding roller (9), the tension applying device comprising:
a guide rail (G figs.3,2) inclined downward toward a continuous-form sheet;
a slider (13a figs.3,2) configured to slide along the guide rail;
a tension bar (13 figs.3,2) supported by the slider and brought into pressure contact with the continuous-form sheet by weight of the slider; and 
an angle adjustment mechanism (angle adjustment in fig.3; paragraphs 0052, 0055,0066,0067,0070,0073,0089,0091,0105,0109,0112,0116) configured to adjust an inclination angle of the guide rail (G) with respect to a horizontal direction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lu Mingjie et al. (CN 211416677) in view of Aoki (US 2019/0276261) and/or Amari (US 2019/0315588).
Regarding Claim 1, Lu Mingjie et al teaches a tension applying device (200,300 figs.1,3,5) configured to be attached to a sheet conveyance device (fig.1) that includes a feeding roller (feeding rubber roller, roller in fig.2 that is to next to 210, paragraphs 0015, 0039) configured to feed a continuous-form sheet (media) and a winding roller (400) configured to wind the continuous-form sheet fed from the feeding roller, the tension applying device being configured to apply tension to the continuous-form sheet between the feeding roller and the winding roller (figs.1,3,5; paragraphs 0033,0037), the tension applying device comprising: 
a guide rail (330 figs.2,3,1) inclined downward toward a continuous-form sheet; 
a slider (220,230 figs.2,3,1) configured to slide along the guide rail; 
a tension bar (210 figs.2,3,1) supported by the slider and brought into pressure contact with the continuous-form sheet by weight of the slider; and 
an angle adjustment mechanism (310,320,300 figs.2,1) configured to adjust an inclination angle of the guide rail (330) with respect to a horizontal direction (paragraph 0035).
Lu Mingjie et al teaches feeding rubber roller (paragraphs 0015, 0039) but does not explicitly shows in the figure. 
However, Aoki teaches a sheet conveyance device (fig.1) including a feeding roller (6 figs.1) configured to feed a continuous-form sheet (7) and a winding roller (9) configured to wind the continuous-form sheet (7) fed from the feeding roller (6), the tension applying device (10,2b) being configured to apply tension to the continuous-form sheet (7) between the feeding roller (6) and the winding roller (9).
Amari similarly teaches a sheet conveyance device (fig.1) including a feeding roller (9,8 figs.1,5,7) configured to feed a continuous-form sheet (2) and a winding roller (11) configured to wind the continuous-form sheet (2) fed from the feeding roller (9,8), the tension applying device (5,6) being configured to apply tension to the continuous-form sheet (2) between the feeding roller (9,8) and the winding roller (11).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, as such that the tension applying device arranged between feeding roller and the winding roller in the device of Lu Mingjie et al based on the teachings of Aoki and/or Amari to be able to use large media supply roll to improve productivity.

 Regarding Claim 2, Lu Mingjie et al as modified by Aoki and/or Amari further teaches wherein the angle adjustment mechanism (310,320,300 figs.2,1 of Lu Mingjie et al) includes: 
a bracket (plate of 300 defining 330 figs.2,3,1) configured to support the guide rail (330), and 
a rotation shaft (hinge/bar of 310 figs.2,3,1) fixed to the bracket and configured to be rotatably supported by a frame (100 figs.1-3) of the sheet conveyance device (paragraph 0035), 
wherein the rotation shaft (hinge/bar of 310 figs.2,3,1) is coaxial with the tension bar (210 figs.2,3,1) when the slider is positioned at a lower end of the guide rail.

Regarding Claim 3, Lu Mingjie et al as modified by Aoki and/or Amari further teaches wherein the bracket (plate of 300 defining 330 figs.2,3,1 of Lu Mingjie et al) is configured to rotate around the rotation shaft (hinge/bar of 310 figs.2,3,1), 
wherein the bracket (plate of 300 defining 330 figs.2,3,1) includes a through hole (320) configured to communicate with one of a plurality of positioning holes (holes on frame 100) disposed in the frame (100) of the sheet conveyance device along an arc around the rotation shaft, according to a rotational position of the bracket (figs.1-3), and 
wherein the angle adjustment mechanism (310,320,300 figs.2,1) includes a fixing member (screws and/or rods) configured to insert into the through hole (320) and the one of the plurality of positioning holes to fix the tension applying device to the frame (100) of the sheet conveyance device (figs.1-3, paragraphs 0035,0029).

Regarding Claim 4, Lu Mingjie et al as modified by Aoki and/or Amari further teaches wherein the bracket (plate of 300 defining 330 figs.2,3,1 of Lu Mingjie et al) includes an elongated hole (320) extending in an arc shape around the rotation shaft, and wherein the tension applying device (200,300 figs.1,3,5) is further fixed to the frame (100) of the sheet conveyance device with a bolt inserted through the elongated hole (paragraphs 0035,0029).

Regarding Claim 5, Lu Mingjie et al as modified by Aoki and/or Amari further teaches wherein the tension applying device includes a position sensor (361,362 figs.2,3,1 of Lu Mingjie et al) fixed to the bracket and configured to detect a position of the slider (paragraphs 0014,0015,0020,0029,0039,0040,0046).

Regarding Claim 6, Lu Mingjie et al as modified by Aoki and/or Amari further teaches wherein an inclination angle of the guide rail (330 figs.2,3,1 of Lu Mingjie et al; G figs.3,2 of Aoki) set by the angle adjustment mechanism is larger as the continuous-form sheet fed from the feeding roller is harder (figs.1-3; paragraphs 0008,0010,0022, 0033 of Lu Mingjie et al; figs.3,2; paragraphs 0037,0071,0075,0076,0079,0085,0086, 0101 of Aoki).

Regarding Claim 7, Lu Mingjie et al as modified by Aoki and/or Amari further teaches a conveyance roller pair (2a,3a fig.1, of Aoki; conveyance rollers of figs.1-3 of Lu Mingjie et al) disposed between the feeding roller and the winding roller and configured to nip and convey the continuous-form sheet (fig.1, of Aoki; figs.1-3 of Lu Mingjie et al).

Regarding Claim 8, Lu Mingjie et al as modified by Aoki and/or Amari further teaches an image forming apparatus (figs.1,3 of Lu Mingjie et al; fig.1 of Aoki) comprising: the sheet conveyance device according to claim 7; and an image forming device (500 figs.1,3 of Lu Mingjie et al; 4 fig.1 of Aoki) configured to form an image on a continuous-form sheet at a position between the tension applying device and the winding roller in a conveyance path of the continuous-form sheet (figs.1-3 of Lu Mingjie et al; fig.1 of Aoki).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853